Motion by appellant to prosecute appeal as a poor person granted. Herman Heitler, Esq., of 26 Court St., Brooklyn 1, N. Y., and Marie M. Lambert, Esq., of 160 Broadway, New York 5, N. Y. having agreed to serve without compensation, are assigned as counsel to prosecute the appeal. The appeal will be heard on a typewritten record (including the typed minutes) and on appellant’s typewritten brief. Appellant shall file two copies of such typewritten record and six copies of such typewritten brief, and shall serve one copy of each on the respondents. The brief shall contain a copy of the opinions or decisions of the court below. Motion by appellant to direct the filing of a transcript of the stenographer’s minutes denied, without prejudice to an application to the Trial Justice under section 1493 of the Civil Practice Act. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.